Title: From Louisa Catherine Johnson Adams to John Adams, 12 October 1817
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 12 October 1817
				
				I was very much pleased with the writing  of your Letter and only have to recommend to you now to pay some attention to   your style, which is essential to a gentleman; as he must necessarily through life enter into correspondence either on business or familiar subjects in which a correct and elegant style is expected and more particularly from persons possessing great advantages of education—I know nothing which contributes so much towards acquiring this accomplishment as the attentive perusal of good authors and I am very happy to learn from your Brother that you devote some part of each day to reading—He will assist you in your choice of books and point such as will prove most advantageous—Do not be discouraged by your masters doubts of your being able to enter College as early as your father flattered himself a little more or a little less time can make but little difference provided it is properly employed and your masters account of you hitherto is perfectly satisfactory we have every reason to hope much from your natural abilities and the great facility with which you learn induces us to believe that you have only to persevere and use a little exertion to succeed in the attainment of every useful and elegant requirement.I began this Letter at your Aunt Frye’s and am now writing from my own house in which I shall sleep to night for the first time I do not feel at home at all yet and I fear it will be some time before I shall feel comfortable—I hope before you receive this Letter you will have received your Cloths by the Galen as I am sure you must be much in need of them—Let me beg you my dear Boy to take care of your teeth and to keep them clean you are not aware how much it contributes to strengthen them and preserve them added to which I know nothing so offensive in a young man as a want of cleanliness clean water is always to be had and there is no kind of excuse for such neglect—It is far from my wish that you should become a Coxcomb but it is even father from my desire that you should be a Sloven. either of these failings produce very disagreeable consequences I therefore am anxious to impress you early with the necessity of attending to these little particulars which soon become habitual and from which we derive real advantages. This advice is intended for your Brothers as well as yourself but I have addressed it to you because I know that your example will have the best effect upon Charles and he will naturally fall in to whatever he sees you practice—Render my best Respects acceptable to Dr. and Mrs. Welsh and do not be so inconsiderate as to cause her uneasiness in future by running away to Quincy without giving her  notice otherwise you will seriously grieve your affectionate Mother 
				
					L. C. Adams
				
				
			